DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 15, the prior art of record fails to disclose or reasonably suggest, a synchronous high speed shutter device and method for sensor protection wherein the rotational axis of the shutter disk is approximately perpendicular to an optical axis of said sensor and at least one reflecting element pair on said shutter disk is approximately perpendicular to a surface of said shutter disk and wherein the said at least one reflecting element reflects incoming radiation away from said sensor.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest a system for a synchronous high speed shutter for sensor protection comprising wherein the rotational axis of the shutter disk is approximately perpendicular to an optical axis of said sensor; a plurality of paired approximately perpendicular to a surface of said shutter disk, and wherein a polished surface of each of said plurality of paired reflecting elements is figured to match an angle (f #) of an incoming ray bundle; whereby incoming radiation is directed back out collecting optics.
3.	The closest art of record teaches the following;
	Danehy (US 2016/0216507) discloses an optical device that can be utilized for various scattering applications including Raman scattering. The optical device utilizes discloses a digital micromirror device 234 that comprises of at least one reflective surface and may be rotatable about a hinged point.  Further, the reference teaches  “When the digital micromirror device 234 is positioned at a first position, a deflected light beam 270b will be directed to mirror 255 and then reflected light beam 270c passes through the aperture opening 241a to detector 235 (shutter open), whereas when the digital micromirror device 234 is positioned as a second position (shown by position 234b), a deflected light beam 280b with be directed to mirror and then reflected light beam 280b is reflected at a different angle such that it will be directed to aperture segment 141b and not reach the detector (shutter closed).  When the shutter is closed the detector 235 does not view the flame and luminosity is blocked.” [0036].

the effective receiver-side domain shifts synchronously in the same direction, and therefore the (effective) field of vision (FoV, "field of view") of the active receiving 
unit can receive the laser spots on the object in a timely manner.  The 
respective active FoV of the receiving unit is designed sufficiently small in 
the angle range that the backscattered received pulses can be completely seen 
and received and at the same time as little interfering ambient light is 
received as possible. 
	Masonis et al. (US 6,404,494) discloses an integrating nephelometer that utilizes a motor-driven rotating chopper disk (Fig. 2A; 48) disposed across the optical axis (Abstract; Fig. 2A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/Primary Examiner, Art Unit 2884